The defendants appealed from a judgment vacating and setting aside certain taxes levied against the plaintiff’s property for the year 1932 and annulling the tax sale therefor. The trial court held that the taxes in question and the subsequent sale of plaintiff’s property were void because there was a failure to comply with the charter provision requiring the tax to be extended against each separately assessed parcel whereas the total tax upon three separately assessed parcels was extended against only one parcel and no tax was extended against the other two. The questions involved here were passed upon in Crommelin v. Finn (129 Misc. 252; affd., 223 App. Div. 868), in which the Court of Appeals denied permission to appeal to that tribunal. Judgment affirmed, with costs. MeNamee, Crapser, Bliss and Heffernan, JJ., concur; Hill, P. J., dissents, and distinguishes the facts here from those in Crommelin v. Finn (129 Misc. 252; affd., 223 App. Div. 868).